Citation Nr: 1647398	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-27 865	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 RO decision.  The Veteran provided sworn testimony in support of his appeal during an August 2015 videoconference hearing before the undersigned Veterans Law Judge.  The Board denied the appeal in November 2015.

The Veteran then perfected an appeal of the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court endorsed a joint motion for remand filed by both parties to the case, vacated the Board's November 2015 decision and remanded the appeal for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

Before the Court, both parties to the case agreed that remand is necessary to obtain the Veteran's Social Security records, and to obtain an adequate medical examination and opinion.  Additionally, in written argument submitted to the Board, the Veteran's attorney requests that the Veteran's complete service personnel records be obtained.  

With regard to personnel records, the Board notes that the Veteran had an Article 15 during service for possession of drug paraphernalia.  Only a summary of this occurrence is currently contained in the service personnel records.  If additional documentation is available regarding the Article 15 charge and resolution, such would be helpful in understanding the Veteran's allegation that he was forcibly tied down and injected with heroin during service, and also the extent of his intravenous drug usage in service.

With regard to the VA examination requested on remand, the Board notes that the prior medical opinion was deemed inadequate by the parties to the case because it did not fully address the potential for the Veteran to have acquired hepatitis C through an inoculation in service.  This aspect of the claim should be remedied upon remand.  However, for a fully-informed opinion to be rendered, the Board holds that the examiner should also provide a discussion of the Veteran's intravenous drug usage, as well.  

As it appears that the Veteran continues to receive VA medical care, his VA treatment records should be updated for the file as well.  In this regard, we observe that the Veteran himself has submitted copies of a couple of treatment reports dated in 2014; however, the VA most recently printed comprehensive records in 2011.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. 

2.  The RO should secure the Veteran's complete service personnel records, including records of all Article 15 charges and proceedings involving the Veteran through official channels. 

3.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the Philadelphia VA Medical Center and all related clinics subsequent to November 2011, for inclusion in the claims file.  

4.  Only AFTER obtaining as many of the above-requested records as available, then the Veteran should be afforded a VA examination by a physician with appropriate expertise.  The claims folder must be made available to the examiner for review before the examination.  All indicated tests and studies should be accomplished.  The complete rationale for all opinions expressed should be fully explained.

The examiner is requested to review the medical evidence and to form an opinion as to whether it is more, less, or equally likely that the Veteran contracted hepatitis C during service, with specific consideration of the following factors:  

+  The examiner is requested to comment upon the VA's stated policy that transmission of hepatitis C through air gun injections is "biologically plausible," in light of the Veteran's statement that he recalls blood dripping down his arm after receiving such an injection at Fort Leonard Wood.  

+  The examiner is also requested to comment upon the Veteran's assertion that his particular strain of hepatitis C is one which is rare in the United States, and that his only overseas travel occurred when he was on active duty.  

+  In light of the Veteran's infrequent intravenous drug use in service and his post-service drug use, including intranasal cocaine usage (also a risk factor for hepatitis C), please contrast the likelihood of contracting hepatitis C through drug use.

5.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


